Case 1:17-cv-03459-PAE Document 232

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TOBIAS BERMUDEZ CHAVEZ, et al.,
Plaintiffs,
-y-
OCCIDENTAL CHEMICAL CORPORATION,

Defendant,

Filed 08/31/21 Page1of1

17 Civ. 3459 (PAB)

ORDER

 

PAUL A. ENGELMAYER, District Judge:

On August 6, 2021, the Second Circuit issued an opinion in this case vacating this

Court’s order denying defendant judgment on the pleading and remanding with instructions to

enter judgment for defendant. Mandate issued on August 30, 2021, Accordingly, this Court

grants Occidental judgment on the pleadings and enters judgment in Occidental’s favor. The

Clerk of Court is respectfully requested to terminate this case.

SO ORDERED.

 

Fink A Eglo

Paul A. Engelmayer
United States District Judge

Dated: August 31, 2021.
New York, New York
